Citation Nr: 0124977	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  00-23 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota


THE ISSUE

Entitlement to an increase in a 50 percent rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1966.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2000 RO decision which denied an increase in a 
50 percent rating for the veteran's service-connected PTSD.  
A September 2000 RO decision granted a temporary total 
hospitalization rating for PTSD pursuant to 38 C.F.R. § 4.29, 
effective February 1, 2000 through May 31, 2000, and a 50 
percent rating for the disorder was continued effective June 
1, 2000.

A personal hearing was held before an RO hearing officer in 
November 2000.  At the hearing, the veteran withdrew his 
appeal for special monthly compensation based on need for aid 
and attendance or being housebound, and thus such matter is 
not before the Board.  In June 2001, a hearing was held 
before a member of the Board sitting at the RO (Travel Board 
hearing).

During the course of this appeal, the veteran raised a claim 
of entitlement to a total disability rating based on 
individual unemployability (TDIU rating).  Inasmuch as this 
issue has not previously been considered by the RO and is not 
inextricably intertwined with the pending appellate issue of 
an increased rating for PTSD, the Board refers the claim for 
a TDIU rating to the RO for appropriate action.  See Holland 
v. Brown, 6 Vet.App. 443 (1994).


REMAND

The veteran appeals for a rating greater than 50 percent for 
PTSD.  The Board finds that there is a further duty to assist 
him in developing evidence pertinent to this claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (to be codified as amended at 38 C.F.R. § 3.159).  
Recent medical evidence (including that submitted by the 
veteran at his Board hearing) includes VA inpatient and 
outpatient medical records from 2000, and a December 2000 VA 
examination for PTSD.  Any more recent VA treatment records 
should be obtained.

The VA treatment records note both PTSD and substance abuse 
(alcohol and drug abuse).  During his RO and Board hearings, 
the veteran raised the issue of secondary service connection 
(38 C.F.R. § 3.310) for substance abuse which he alleges is 
due to his service-connected PTSD, and he maintains that 
substance abuse should be considered in determining the 
severity of his PTSD.  The Board finds that the issue of 
secondary service connection for substance abuse is 
inextricably intertwined with the pending appellate issue of 
an increased rating for PTSD, and thus the RO must first 
adjudicate the issue of secondary service connection for 
substance abuse, prior to Board action on the issue of an 
increased rating for PTSD.  Harris v. Derwinski, 1 Vet.App. 
180 (1991).  The latest court guidance on secondary service 
connection for substance abuse is Allen v. Principi, 237 F.3d 
1368 (Fed.Cir. 2001); however, that case may be subject to 
further litigation, and the VA has ordered a stay on 
adjudication of affected cases pending final resolution of 
the court case.  See VBA Fast Letter No. 01-35 (May 8, 2001).  
The RO should consider the conditions of this VA stay prior 
to adjudicating the claim for secondary service connection 
for substance abuse.

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should obtain copies of all VA 
treatment records, concerning psychiatric 
and substance abuse problems, dated 
during and since 2000 and not already on 
file.

2.  After performing any other indicated 
development, the RO should adjudicate 
(subject to the conditions of the stay 
discussed in VBA Fast Letter No. 01-35 
(May 8, 2001)), the issue of secondary 
service connection (38 C.F.R. § 3.310) 
for substance abuse which the veteran 
alleges is due to his service-connected 
PTSD.  If the RO denies this claim, the 
veteran should be given an opportunity to 
appeal the decision in accordance with 
38 U.S.C.A. § 7105.

3.  The RO should also review the pending 
appellate issue of an increased rating 
for PTSD.  If that claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

On remand, the veteran may submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).



